Citation Nr: 1104636	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-38 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom
INTRODUCTION

The Veteran had active service from March 1960 to March 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, 
which denied service connection for bilateral hearing loss and 
tinnitus. 

In August 2007 the Board remanded the claim for an additional VA 
examination.  

In September 2010 the Veteran testified at a video conference 
hearing before the undersigned and the transcript is of record. 


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that 
the Veteran's hearing loss disability was manifest in service or 
within one year of service discharge or is causally related to 
service. 

2. The preponderance of the evidence is against a finding that 
the Veteran's tinnitus was manifest in service or is causally 
related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).

2. The criteria for service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated January and March 2005.  A multipart notice suffices so 
long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in the 
claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 
(Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified private treatment records and afforded 
the Veteran physical examinations.  The examination was adequate, 
as the examiner was able to review the claims file and made all 
required findings.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hearing loss to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The record does not reflect that the Veteran's hearing loss 
developed to degree of 10 percent within one year from the date 
of termination, March 1964.  38 C.F.R §3.309(a).  
Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The service treatment records (STR's), include a March 1960 
entrance examination which noted normal hearing in both ears 
following a whisper voice test.  A hearing conservation test was 
conducted one month after entrance and the audiometric test 
results were normal at all levels per Hensley and 38 C.F.R. § 
3.385.  The February 1964 exit examination similarly contained 
audiometric testing which revealed normal hearing.  Both 
examinations are entirely negative for complaints, or diagnosis 
of, hearing loss or tinnitus.  

On his claim form the Veteran reported having a hearing test done 
in 1961 or 1962 at Tachikawa Air Force Base in Japan at which 
time he was told his hearing was failing; unfortunately no such 
records are included in the service treatment records.  
Regardless, two years later upon exit from service audiometric 
testing found the Veteran to have normal hearing. 

Despite the results shown on the STR's, the Veteran maintains 
that his hearing loss is due to exposure to jet aircraft during 
military service.  

A May 2000 private treatment note diagnosed the Veteran with 
moderate downsloping neurosensory hearing loss. 

At the February 2005 VA examination the Veteran's hearing 
assessment revealed mild to moderate-severe bilateral sensor 
neural hearing loss.  The Veteran reported a history of bilateral 
hearing loss and tinnitus, described as constant bilateral high 
pitch noise, existing for 15 plus years.  The Veteran also 
reported rupturing his right TM, tympanic membrane, in 2000.  The 
examiner reviewed the claims file noting the Veteran's normal 
hearing at entrance and exit examinations.  The Veteran reported 
being exposed to acoustic trauma as an aircraft mechanic and that 
there was no occupational or recreation exposure to acoustic 
trauma post service.  The examiner opined that based on the 
Veteran's normal hearing at discharge, it was not at least as 
likely as not that the Veteran's hearing loss is due to service.  
Similarly, the examiner opined that based on the normal hearing 
at discharge and the late onset of tinnitus that it was not at 
least as likely as not that the tinnitus was related to service. 

A May 2005 lay statement collaborated the Veteran's exposure to 
loud aircraft noise in service. 

In a February 2007 statement the Veteran reported that he first 
experienced ringing in his ears during service but the question 
the 2005 VA examiner had asked when the ringing first became 
constant to which he guessed 15, 20 or 30 years ago. 

In April 2008 another VA examination was conducted.  The Veteran 
reported constant ringing in his ears that began in 1961 or 1962 
at Tachikawa Air Force Base.  He reported being exposed to 
engines at full thrust without ear protection.  Audiometric test 
results reveal mild to severe sensorineural hearing loss 
bilaterally.  The examiner noted that the Veteran had normal 
hearing upon entrance and exit from service.  The examiner 
explained that a study by the Institute of Medicine (2005) 
concluded that there is no scientific basis for normal hearing at 
discharge and delayed or late onset noise-induced hearing loss 
being causally attributable to military noise exposure several 
years later.  Based on the evidence the examiner opined that 
bilateral hearing loss was not caused by or a result of acoustic 
trauma in service.  The examiner noted the Veteran's report of 
tinnitus onset in service however the examiner found that there 
was no evidence of a significant audiometric threshold shift 
while in service and the service medical records were negative 
for complaints or diagnosis of tinnitus; therefore it was less 
likely as not caused by acoustic trauma in service.  

In a June 2010 letter Dr. RM reported evaluating the Veteran and 
diagnosed bilateral hearing loss and tinnitus.  Dr. RM noted the 
Veteran's history as an aircraft mechanic in service.  The 
Veteran reported that he noticed his hearing loss and tinnitus 
for many years.  Dr. RM reported that research has shown that one 
exposure to military rifle fire without hearing protection can 
result in permanent hearing loss and tinnitus and that aircraft 
engine noise can also cause permanent hearing loss and tinnitus.  
Dr. RM opined that as the Veteran did not wear hearing protection 
all the time while in service that it was more likely than not 
that his permanent bilateral hearing loss and tinnitus was the 
result of his exposure to damaging noise in service.  

At the September 2010 Board hearing the Veteran argued that the 
VA examinations were based on incorrect information.  The Veteran 
testified that upon separation from service he had two hearing 
tests.  Following his first hearing test the examiner told him he 
could not put it in or the Veteran wouldn't be separated and a 
second hearing test was needed, although the Veteran testified 
that he did not know the exact reason for a second hearing test.  
During the second hearing test the Veteran held the button down 
longer.  

The Veteran testified that he first experienced ringing in his 
ears during service but that he did not experience ringing in his 
ears everyday but only after an engine had been run up during his 
work.  The Veteran also testified that when he told the VA 
examiner his tinnitus began 15 years ago, that was when it first 
started to bother him; but it had existed before. 

The Board concedes that the Veteran was exposed to acoustic 
trauma in service.  

The Veteran contends that he has had hearing loss since service, 
however the audiometric test conducted upon exit from service 
found the Veteran's hearing to be normal, and the Veteran did not 
report any difficulty with his hearing at that time.  There is no 
medical evidence of hearing loss until May 2000 when the Veteran 
had an ear infection and ruptured tympanic membrane.  
Additionally there is no evidence that the Veteran ever 
complained of hearing difficulty prior to May 2000.  

In sum, there is no evidence of hearing loss in service, there is 
no evidence of hearing loss until 2000, and the weight of the 
medical opinions are against a finding that the Veteran's 
bilateral hearing loss is related to service.

The Veteran testified that he experienced temporary ringing in 
the ears in service after exposure to loud noise but that he did 
not experience it every day.  This reported in-service ringing in 
the ears was merely temporary, and not a chronic condition.  Upon 
exit from service the Veteran did not complain of ringing in the 
ears.  

Without addressing the Veteran's credibility and assuming 
arguendo that the most favorable estimate is accurate; by the 
Veteran's own statement the ringing in his ears became constant 
30 years before the February 2005 VA examination, or in 1975, 11 
years after service, demonstrating a lack of continuity of 
symptomatology since service.  In sum, there is no evidence of 
tinnitus in service, there is no evidence of tinnitus until 1975, 
and the weight of the medical opinions is against a finding that 
the Veteran's tinnitus is related to service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are 
entitled to more probative weight than the recollections of the 
Veteran and others of events which occurred years or even decades 
after discharge from service and made in the context of a claim 
for benefits; and one is usually more truthful when providing 
information for the purposes of medical diagnosis and treatment 
than when one is providing information for the purpose of 
receiving monetary compensation.)

Dr. RM offered no rationale for his opinion, merely stating that 
one rifle shot without ear protection or aircraft engine noise 
can cause permanent damage.  More importantly Dr. RM did not 
address that the Veteran's hearing was normal upon exit from 
service and that he did not complain of tinnitus during service; 
therefore his opinion is of limited probative value.  And, even 
if his opinion was entitled to be accorded some probative value, 
it is far outweighed by the detailed opinions provided by the 
medical professionals who reviewed the Veteran's claims file and 
provided the reasons for their opinions, which considered the 
Veteran's normal hearing test during separation from service.  

The Veteran has argued that his bilateral hearing loss and 
tinnitus is due to service, however, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
bilateral hearing loss and tinnitus and his views are of no 
probative value.  While the Veteran's lay assertions have been 
considered, they do not outweigh the other medical evidence of 
record, the weight of which found that there is no relation 
between the Veteran's current hearing loss and tinnitus and his 
in service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Hearing loss was not shown in service or manifest to a 
compensable degree within one year of service discharge.  Absent 
any competent and probative medical evidence relating the 
Veteran's current hearing loss and tinnitus disabilities to 
service, the preponderance of the evidence is against the claim; 
there is no doubt to be resolved; and service connection for a 
hearing loss and tinnitus disabilities is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 






ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 




____________________________________________
LEONARD J. VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


